Per Curiam.
This is an appeal from the Douglas County District Court, which denied the application of the respondent-appellant to modify the divorce decree by extending the period of alimony payments indefinitely.
As required, we have reviewed the trial court’s action de novo on the record. Bending v. Bending, ante p. 506, 446 N.W.2d 236 (1989). From that review, we determine that the trial court did not abuse its discretion in denying the application of appellant to extend the period of alimony payments indefinitely. The judgment of the trial court is affirmed.
Affirmed.